

114 S347 IS: Freeing Americans from Inequitable Requirements Act of 2015
U.S. Senate
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 347IN THE SENATE OF THE UNITED STATESFebruary 3, 2015Mrs. Fischer (for herself, Ms. Ayotte, Mr. Barrasso, Mr. Perdue, Mr. Roberts, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide that the individual health insurance mandate
			 not apply until the employer health insurance mandate is enforced without
 exceptions.1.Short titleThis Act may be cited as the Freeing Americans from Inequitable Requirements Act of 2015 or the FAIR Act of 2015 .2.Findings; purpose(a)FindingsCongress finds the following:(1)Since the passage of the Patient Protection and Affordable Care Act (hereafter referred to as PPACA), the Administration—through the Department of Health and Human Services and the Department of the Treasury—has unilaterally delayed or changed PPACA at least 20 times.(2)On July 2, 2013, the Administration delayed until 2015 the PPACA requirement that employers with at least 50 full-time equivalent employees provide health coverage for their full-time workers or risk paying a penalty to the Internal Revenue Service.(3)On February 10, 2014, the Administration once again delayed the PPACA requirement until 2016 for employers with between 50 and 99 full-time equivalent employees to provide qualified health insurance to their employees.(4)The Administration lacks the authority to unilaterally change statutorily defined dates in order to delay the implementation of any provision of PPACA.(5)If the Administration continues to suspend the penalties for businesses absent any statutory authority, then the penalties for all Americans should be suspended on the basis of fundamental fairness.(b)PurposeThe purpose of this Act is to require the suspension of the enforcement of penalties associated with the individual mandate should the Administration unilaterally announce a suspension of the enforcement of penalties for any component of the employer mandate.3.Individual health insurance mandate delayed until employer health insurance mandate enforced
 without exceptions(a)In generalSection 5000A of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(h)Delay until employer health insurance mandate enforced without exceptionsThis section shall not apply with respect to any month which begins before the date on which the Secretary submits to Congress a certification that section 4980H is being applied and administered without any administratively created exceptions..(b)Effective dateThe amendment made by this section shall apply to months beginning after December 31, 2014.